CAMPBELL, Judge.
The defendant, appellant has raised the issue of the admissibility of the confessions.
The right of an indigent defendant, charged with a crime for which the punishment exceeds six months’ imprisonment or a five hundred dollar fine, to representation by counsel is established by statute in North Carolina. G.S. 7A-451. The entitlement to counsel begins as soon as possible' after the defendant is taken into custody and continues through any critical stage of the proceeding including an in-custody interrogation. G.S. 7A-451. The indigent defendant may waive his right to counsel, but such a waiver must be in writing.. G.S. 7A-457.
The North Carolina Supreme Court in the case of State v. Lynch, 279 N.C. 1, 181 S.E. 2d 561 (1971), has ruled on the admissibility of confessions obtained without a waiver of counsel in writing. The court pointed out that the North Carolina statutory requirement that the waiver be in writing is more stringent than the rule in the Federal Courts. The court also distinguished confessions which are voluntarily offered by the defendant as compared to those confessions which result from in-custody interrogation. In the instant case the record discloses that the confessions here involved resulted from in-custody interrogations. The defendant, not having waived his right to counsel in writing, the confession obtained was clearly inadmissible under the rule set forth in Lynch, supra. The able trial judge conducted a full and complete voir dire examination, and his findings were fully supported by the evidence. This case was tried before the Lynch decision was published. Nevertheless, the admission of the confession was error, since there *568was no finding that the defendant was not an indigent and the waiver of counsel was not in writing.
New trial.
Chief Judge Mallard and Judge Hedrick concur.